45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Dennis P. GRACE, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 94-1956.
United States Court of Appeals,First Circuit.
Feb. 1, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Joseph L. Tauro, U.S. District Judge]
Dennis P. Grace on brief pro se.
Donald K. Stern, United States Attorney, Charlene A. Stawicki, Assistant United States Attorney, and Eileen M. Cedrone, Assistant Regional Counsel, Region 1, Department of Health and Human Services, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm the order of the district court, entered August 11, 1994, essentially for the reasons stated in the district court's memorandum, dated August 10, 1994.


2
Affirmed.